y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00175-CV

        MANOWAR AZIZ AND AB TRANSPORT AND TRUCKING, Appellants

                                             V.

       ABDUL WARIS, INDIVIDUALLY, AND ON BEHALF OF PROGRESSIVE
               TRUCKING, INC., AS SHAREHOLDER, Appellee

    Appeal from 133rd Judicial District Court of Harris County (Tr. Ct. No. 2013-09984).

TO THE 133RD JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

        Before this Court, on the 27th day of August 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
               the trial court on December 19, 2014.               After due
               consideration, the Court grants the motion to dismiss the
               appeal filed by the appellee. Accordingly, the Court
               dismisses the appeal.
                      The Court orders that costs be taxed against appellant.
                      The Court orders that this decision be certified below
               for observance.
               Judgment rendered August 27, 2015.
               Per curiam opinion delivered by panel consisting of Chief
               Justice Radack and Justices Higley and Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT